

Exhibit 10.2
McManus & Company, Inc.
23811 Inverness Place
Laguna Niguel, California 92677
(949) 481-9820     Fax: (949) 481-9829




July 10, 2006


David C. Cavalier
Chairman of the Board
Aeolus Pharmaceuticals, Inc.
23811 Inverness Place
Laguna Niguel, California 92677


Dear David:


This will confirm the terms of our mutual understanding and agreement
("Agreement") in connection with the efforts of McManus & Company, Inc. ("M&C")
to provide consulting services to Aeolus Pharmaceuticals, Inc. or its
affiliates, sister companies or principals (collectively the "Company" or
“Aeolus”) as follows:


1. Appointment.


The Company hereby authorizes M&C to provide the Company services in connection
with the outsourcing of the accounting, finance and administration functions.
These services shall include but are not limited to:



 
·
Accounts payable/accounts receivable supervision

 
·
Cash management

 
·
Purchasing management

 
·
Budgeting

 
·
Audit coordination, facilitation and administration

 
·
Human resources administration

 
·
Insurance administration

 
·
Contract administration

 
·
Shareholder services

 
·
Accounting

 
·
Financial statement preparation

 
·
Lease administration

 
·
Legal coordination

 
·
Board of directors facilitation/minutes, and

 
·
Other corporate activities



In addition, McManus & Company, Inc. will be responsible for hosting the
Company’s corporate headquarters, corporate servers and administration files and
records.


 
 

--------------------------------------------------------------------------------

 
Furthermore, it is agreed that M&C will become an agent of the Company. Michael
P. McManus is appointed Chief Financial Officer, Treasurer and Secretary and
will perform all duties typically associated with such position as well as be
given all of the responsibilities.


It is understood that M&C is acting as a consultant only and is not a licensed
securities or real estate broker or dealer.


M&C may, at M&C’s own expense, use employees or consultants to perform the
Services under this Agreement.


Michael P. McManus, as an officer of Aeolus will be covered under the Company’s
insurance plans including its directors and officers policy.


2. Compensation.


Outsourcing Compensation


The Company will pay M&C a monthly payment of $25,000 in cash for the duration
of this agreement beginning on July 1, 2006.


Incentive Compensation.


On July 10th of each year the contract is in effect begging on July 10, 2006,
Michael P. McManus will be granted a stock option to purchase 90,000 shares of
the Aeolus Pharmaceuticals, Inc. Common Stock, par value $0.01 per share, with
an exercise price equal to the closing stock price on the date of grant. The
stock option will vest on a monthly basis at a rate of 7,500 shares per month
following the date of grant as long as Consultant continues to be a consultant
to or employee of the Company, except in the case of a Sale of the Company, in
which case, the options shall fully vest and be immediately exercisable. The
foregoing grants shall be subject to the Company’s standard form of stock option
grant agreement and the Company’s then existing stock plan.


During the term of this Agreement, M&C will be entitled to:



 
·
A cash payment in the amount of $20,000 upon the declaration of the
effectiveness of a Registration Statement on Form S-1, S-2, S-3 or S-4 with the
United States Securities and Exchange Commission;

 
·
A cash payment in the amount of $15,000 upon the filing of a Preliminary Proxy
Statement with the United States Securities and Exchange Commission except for
the Proxy Statement related to the Company’s Annual Shareholder meeting.

 
·
A cash payment in the amount of $50,000 upon a Change of Control such that
another entity acquires and/or merges with Aeolus.



 
 

--------------------------------------------------------------------------------

 
A “Change in Control” means a merger, business combination, reorganization,
recapitalization or other transaction, which results in the stockholders of the
Company who on at least fifty percent (50%) of the Company’s voting control
immediately prior to such transaction owning less than fifty percent (50%) of
the surviving entity’s voting control immediately after such transaction, and/or
sale, transfer, lease or other disposition in any transaction or series of
transactions of all or substantially all of the assets of the Company.


Other Compensation


Michael P. McManus shall also be entitled to receive any other compensation
given to other executive officers of the Company at a level commensurate with
his level of responsibilities and at a value determined by the board of
directors. Other compensation would include but not be limited to stock option
grants, long-term incentive plans and cash bonuses.


Out-of-Pocket Expenses


Aeolus will reimburse M&C for actual and reasonable out-of-pocket expenses on a
monthly basis.


3. Fees.


The fees due M&C as set forth in Section 2 above shall be paid by bank or
cashier's check.


4. Term


The initial term of this Agreement shall begin as of July 1, 2006 and shall
expire June 30, 2008. Thereafter, this Agreement will automatically renew for
one (1) year periods, unless either party gives to the other written notice at
least ninety (90) days prior to the commencement of the next year, of such
party’s intent not to renew this Agreement.


5. Termination.


This Agreement may be terminated at the option of Aeolus at any time for cause.
For purposes of this Agreement, “cause" shall be defined as any of the
following, provided however, that the board of directors of the Corporation by a
duly adopted resolution has determined the presence of such cause in good faith:
(i) M&C’s material breach of any of its duties and responsibilities under this
Agreement; or, (ii) M&C's commission of an act of fraud or willful misconduct or
gross negligence in the performance of its duties.


Aeolus shall have the right to terminate this Agreement without cause at any
time immediately upon written notice to M&C, but any such termination shall be
without prejudice to M&C’s rights to receive all payments under this agreement.
Such payment will be due and payable upon termination of this agreement.


 
 

--------------------------------------------------------------------------------

 
M&C, Inc. shall have the right to terminate this Agreement with or without cause
at any time.


6. Indemnification


The Company agrees to indemnify and hold M&C and each of its respective
affiliates and their respective directors, officers, employees, agents and
controlling persons harmless from and against any loss, damage, expense
(including legal and other related fees and expenses), liability or claim
arising out of negligent or other wrongful actions or inactions by the Company,
its affiliates or its officers or employees. M&C shall advise the Company in
writing of any such claim of liability within a reasonable time after first
receipt of any notice or other information which would suggest the likelihood of
such claim or action.


While representing itself as an agent of the Company, M&C agrees to indemnify
and hold the Company harmless from and against any loss, damage, expense
(including legal and other related fees and expenses), liability or claim
arising out of negligent or other wrongful actions by M&C or its officers or
employees under this Agreement. The Company shall advise M&C in writing of any
such claim of liability within a reasonable time after first receipt of any
notice or other information which would suggest the likelihood of such claim or
action.


7. Accurate Information.


The Company hereby represents and warrants that all information provided M&C
pertaining to the Company shall be true and correct; and the Company shall hold
M&C harmless from any and all liability, expenses or claims arising from the
disclosure or use of such information.


8. Applicable Law.


This Agreement is governed by and construed under the laws of the State of
California, and any action brought by either party against the other party to
enforce or interpret this Agreement shall be brought in an appropriate court of
such State. In the event of any such action, the prevailing party shall recover
all costs and expenses thereof, including reasonable attorney's fees from the
losing party.


9. Notices.


Any notice, request, instruction or other document to be given under this
Agreement by either party to the other party shall be in writing and (a)
delivered personally; (b) sent by telecopy; (c) delivered by overnight express
(charges prepaid); or (d) sent by registered or certified mail, postage prepaid:



If to Company to:
Aeolus Pharmaceuticals, Inc., 23811 Inverness Place,

    Laguna Niguel, CA 92677 



 
 

--------------------------------------------------------------------------------

 
If to M&C to:
McManus & Company, Inc., 23811 Inverness Place,

    Laguna Niguel, CA 92677 



or at such other address for a party as shall be specified by like notice. Any
notice which is delivered personally, telecopied or sent by overnight express in
the manner provided in this section 8 shall be deemed to have been duly given to
the party to whom it is addressed upon actual receipt by such party. Any notice
which is addressed and mailed in the manner herein provided shall be
conclusively presumed to have been given to the party to whom it is addressed at
the close of business, local time of the recipient, on the third business day
after it is so placed in the mail.


10. Complete Understanding.


This Agreement shall constitute the entire agreement and understanding between
the parties and supersedes all prior agreements and understanding, both written
and oral, between the parties hereto with respect to the subject matter.


11. Headings and Capitalized Terms.


The headings herein are for convenience only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of its provisions.




12. Successors and Assigns.


The terms and conditions of this Agreement shall insure to the benefit of and be
binding upon the parties and their respective successors and permitted assigns.
Neither M&C nor Company may assign their rights or delegate their obligations
under this Agreement without the prior written consent of the other.


13. Modification and Waiver.


None of the terms or conditions of this Agreement may be waived except in
writing by the party that is entitled to the benefits thereof. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by M&C and Company. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision (whether or
not similar) nor shall such waiver constitute a continuing waiver.


14. Invalid Provisions.


If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws by any court of competent
jurisdiction, such illegality, invalidity or unenforceability shall not affect
the legality, enforceability or validity of any other provisions or of the same
provision as applied to any other fact or circumstance and such illegal,
unenforceable or invalid provision shall be modified to the minimum extent
necessary to make such provision legal, valid or enforceable, as the case may
be.


 
 

--------------------------------------------------------------------------------

 
If the foregoing correctly sets forth our Agreement, please sign and return the
enclosed copy of this letter.
 
 

    Sincerely,           /s/ Michael P. McManus     Michael P. McManus    
Executive Vice President     McManus & Co., Inc



 


AGREED TO AND ACCEPTED AS OF THE DATE HEREOF



By: /s/ David C. Cavalier    
David C. Cavalier
   
Chairman of the Board
   
Aeolus Pharmaceuticals, Inc.
   

 
 